 367314 NLRB No. 69RAMADA INN NEWBURGH1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2The judge in his decision erroneously stated that PauletteDiMilta's January 23, 1991 conversation with employees concerning
her union sympathies and the upcoming election occurred in the
hotel lobby; in fact, the record indicates it occurred in the dining
room. This error, however, does not affect the judge's ultimate find-
ings or conclusions.In adopting the judge's finding that the Respondent's refusal to re-call DiMilta violated the Act, we find it unnecessary to rely on the
judge's conjecture that the Respondent anticipated a close result in
the election.1In the case of Jacqueline Hardaway who waived reinstatement,she agreed to accept the sum of $5000. In the case of the other 11
alleged discriminatees, the Company agreed to pay a total of
$60,000 and to place them on a preferential hiring list. (To date, it
appears that all have been offered reinstatement to their former jobs.)
As the whereabouts of two were unknown, the Union agreed to use
its best efforts to locate these individuals (Gloria Rosas and Patricia
Balbuena) and the parties agreed that if they were not found within
1 year, the amounts allocated to them would be redistributed to the
other nine discriminatees.2Having been notified that the terms of the settlement in Case 2±CA±24945 (involving Jacqueline Hardaway) had been fully complied
with, I approved the withdrawal of her charge and dismissed that
portion of the consolidated complaint by Order dated September 30,
1993.3The Respondent admits that Thalbo and G.B. have common offi-cers, owners, directors, management, and supervision. It also admits
that they formulate and administer a common labor policy, shareContinuedThalbo Corporation and G.B. Motel Managementd/b/a Ramada Inn Newburgh and PauletteDiMilta. Case 2±CA±24990July 13, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYOn December 7, 1993, Administrative Law JudgeRaymond P. Green issued the attached decision. The
Respondent filed exceptions and a supporting brief, the
General Counsel filed an answering brief, and the Re-
spondent filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Thalbo Corporation and
G.B. Motel Management d/b/a Ramada Inn Newburgh,
Newburgh, New York, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Rita C. Lisko, Esq., for the General Counsel.Rochelle J. Auslander, Esq., for the Respondent.Michael H. Sussman, Esq., for the Charging Party.DECISIONSTATEMENTOFTHE
CASERAYMONDP. GREEN, Administrative Law Judge. This casewas tried in Newburgh, New York, on various days in May,
July, and September 1993.The charge in Case 2±CA±24990 was filed by DiMilta onMarch 18, 1991. She alleged that the Company, on or aboutFebruary 7, 1991, refused to recall her from sick leave or re-hire her because of her union activities. That charge was sub-
sequently joined with a number of other charges in a consoli-
dated complaint which issued on July 31, 1992.On July 13, 1993, two of the Charging Parties, but notDiMilta, entered into settlement agreements. In this regard,
United Food and Commercial Workers, Local 1262, a/w
United Food and Commercial Workers International Union,
AFL±CIO agreed to withdraw the charges which it had filed
against the Respondent in Cases 2±CA±24726, 2±CA±24926,
and 2±CA±25217 and Jacqueline Hardaway agreed to with-
draw the charge she had filed in Case 2±CA±24954. In con-
sideration, the Respondent agreed to make certain payments
to the various employees alleged to have been discriminated
against (in some cases on an installment plan) and also
agreed to reinstatement as soon as jobs became available.1Also, the Respondent agreed to post a notice in its facility
stating that it would not engage in the types of conduct
which it was alleged to have committed.As the settlements described above, substantially remediedthe allegations contained in the respective charges, I severedthose cases from the charge filed by DiMilta, approved the
settlements over the objections of the General Counsel, and
approved the withdrawal of the respective charges on condi-
tion that all the terms of the settlements were thereafter car-
ried out.2At the same time, I notified all parties that inas-much as a great deal of evidence already had been taken
prior to my approval of the settlements, I would not ignore
that evidence which could be relied on by any party in rela-
tion to the remaining allegations involving DiMilta.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act. It is also concluded based on Re-
spondent's answer to the complaint that Thalbo Corporation
and G.B. Motel Management Inc. constitute a single-inte-
grated enterprise and are a single employer within the mean-
ing of the Act.3 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
common premises and facilities, interchange personnel, provide serv-ices, and make sales to one another.4Conte, who made the decision not to recall DiMilta and who wasthe principal company official at the time of the union organizing
campaign, was subpoenaed by the Respondent as she was no longer
employed by the Company at the time of the hearing. She did not
comply and the Respondent moved to have the subpoena enforced.
When it became apparent that Conte was not going to be available
due to a psychiatric condition, the parties agreed that three affidavits
which she had given during the investigation should be introduced
into evidence in lieu of her testimony.II. ALLEGEDUNFAIRLABORPRACTICES
Paulette DiMilta began her employment at the hotel inApril 1985 as a bartender and most of her experience at this
employer has been in that job category. She did, however,
work at other jobs from time to time. For example she spent
some time as a hostess in the dining room, worked for a
brief time at the front desk, and also worked for about 3-1/2
months as a secretary in the banquet sales office. The Com-
pany agrees that she was a good worker. Indeed, the owner,
Eugene Boleslawaski, testified that he liked Paulette as a
worker and had no objection to her returning to work.According to Rose Birch, employed as a waitress, therewas some talk about unionizing in May or June 1990 among
herself, Paulette DiMilta, and several other employees in-
cluding Gaspar in maintenance and Raymond who was em-
ployed at the front desk. This did not result in any action at
that time.Rose Birch states that it was not until mid-October 1990that organizing activity began for the United Food and Com-
mercial Workers, Local 1262, a/w United Food and Com-
mercial Workers International Union, AFL±CIO (Local 1262
or the Union).By this time DiMilta was no longer actively employed atthe hotel as she left on July 12, 1990, because of a stomach
ailment. At the time she left, DiMilta was employed as the
day-shift bartender. She worked from Monday to Thursday
from about 11 a.m. to 7 p.m.In early October 1990, the Union obtained authorizationcards from the hotel's employees, many of which were solic-
ited by Rose Birch. Other employees who were active in the
hotel on behalf of the Union were Rita Losinno (a waitress),Karen Williams (in housecleaning), Raymond, and Gaspar.On October 25, 1990, the Union filed a petition for anelection in Case 2±RC±20971. Thereafter, the Regional Di-
rector issued a Decision and Direction of Election on January
9, 1991, pursuant to which an election was conducted on
February 7, 1991. The Union won that election after some
challenged ballots were resolved, and on February 27, 1991,
it was certified as the exclusive collective-bargaining rep-
resentative of certain employees. Subsequently, bargaining
commenced, albeit the parties had not reached an agreement
at the time of this hearing.During the months from October 1990 to January 1991,the Union held a number of meetings with the employees.
Although not working at the hotel during this period, DiMilta
did attend some of these meetings, at least two of which
were held at a restaurant located about one-half mile down
the same road from the Respondent. It is probable that man-
agement was aware that DiMilta attended these meetings. For
one thing, DiMilta drove to the meetings and had a distinc-
tive white convertible car with a vanity plate. For another,
there was testimony that Boleslawaski was aware of at least
one of these meetings and that the children of General Man-
ager Mary Conte were invited to some of these meetings.At the time that the union activity was occurring, the Re-spondent's general manager was Mary Conte and there is nodoubt that she reacted with extreme aversion to the orga-nizing activity.4Dale Walsh, who was employed as the banquet manager,credibly testified that on one occasion when the union people
were handing out pamphlets to employees, Conte came into
Walsh's office ``in a fit'' and said that this was a ``great
tragedy'' and that she ``couldn't take it.'' Walsh testified that
Conte said that if the Union came in, she would quit. Walsh
testified that one of her best waitresses, Rita Losinno, wasvery active for the Union and that Mary Conte who was
aware of Losinno's union activity, was constantly pushing
Walsh to write Losinno up for any infractions, including in-
fractions that were not Losinno's fault. She states that al-
though she told Conte that Losinno was a great employee,
Conte wanted to have her fired. Walsh further testified that
on February 7, 1991, after the ballots were counted, Mary
Conte went storming down the hall in tears and slammed the
door to her office. She states that on February 8, 1991, Conte
came into her office jubilant about the discharge of Rose
Birch (one of the union activists); stated that this made her
day; and said that Losinno was next. Finally, Walsh testified
that at some point after the election, Conte told her that she
would like to stall the negotiations and that if they were
stalled long enough there wouldn't be any employees left
among the group that had voted for the Union.As noted above, Paulette DiMilta ceased working at thehotel on July 12, 1990, because of a stomach ailment. While
contending that DiMilta was out on ``sick leave,'' I don't
think that the Company had a specific sick leave policy of
the type where employees were guaranteed their jobs back
immediately on recovering from their illnesses even if an-
other employee had been hired in their place. Rather, it is
my understanding that on recovery, there was a high prob-
ability that they would be returned to work as there was a
large degree of turnover and jobs were constantly becoming
vacant.On July 16, 1990, DiMilta wrote to the Company statingthat she had been advised by Dr. Cohen to take 8 weeks off
and that she expected to return around September 8, 1990.
In September 1990, DiMilta wrote to Conte, stating in perti-
nent part that she would not be able to return to work before
December 1990. (In both cases, DiMilta attached notes from
her doctors.) In addition, DiMilta telephoned Conte in Sep-
tember 1990 to tell her about her situation. In this regard,
Conte stated in her affidavit:4. Paulette called a few times & wrote letters. Herdoctors said she could not come back to work at that
point (last year). I spoke to her on the phone ... last

July or August. She said she would be coming back. I
said, just let us know when. It was my intention to hire
back. She was receiving some kind of disability, work-
ers comp until February 1, 1991. She continued to be 369RAMADA INN NEWBURGH5In her brief, the General Counsel asserts that Rosemary Sheridanwas hired on a temporary basis and cites to p. 1 of Mary Conte's
affidavit dated March 28, 1991. I think that the General Counsel has,
perhaps, misread the affidavit which states: ``I don't know if she
[Sheridan] was hired on a temporary basis or not.''6The Respondent intimated that Conte thought about offeringDiMilta a maid's position in the housekeeping department. It is clear
however, that no such job (even assuming it was suitable) was ever
offered to DiMilta.on the payroll (although she wasn't receiving any sal-ary). She claimed her illness was stress related which
is why she got workers comp.5. I don't believe she was ever scheduled to workafter July 1990 although I am not sure. I do recall a
conversation (by phone) around 9/90. I may have said,
we'll always have a job opening, although I did not
specify the position.On November 28, 1990, DiMilta's doctor gave her a letterstating that she would not be able to perform her normal job
duties for the next 2 months.In the meantime, the Company hired a new bartender,Rosemary Sheridan, to take DiMilta's place.5In or about the third week of January 1991 (a couple ofweeks after the Regional Director had issued the Decision
and Direction of Election) DiMilta received permission from
her doctor to return to work. She called Conte by phone and
made an appointment to meet with her on January 23 to talk
about returning to work.On January 23, 1991, DiMilta arrived at the hotel for herappointment but learned that Conte would not be available
because her father had died. She testified that while in the
lobby, she spoke with Boleslawaski who asked when she was
coming back to work. According to DiMilta, when she told
Boleslawaski that she hoped to return soon, he said, ``good,
we've missed you.'' Before leaving, DiMilta openly ex-
pressed her feelings about the Union in the presence of var-
ious people standing around the lobby. According to Rose
Birch:And Paulette, being Paulette, was very loud and bois-terous and letting everybody know how she felt about
the union and trying to get everybody to vote ... and

telling them all the things that she had gotten through
her husband's union. And, you know, just generally
speaking to whoever was within earshot that she was
for the union.According to DiMilta, she was contacted by Conte whotold her that she needed a note from the doctor stating that
she was able to return to work. As Dr. Cohen was on vaca-
tion, DiMilta was unable to get the note until February 4,
1991, and she called Conte in advance to set up an appoint-
ment after obtaining the note.Having obtained the doctor's note (dated February 4,1991), DiMilta called Conte on several occasions during Feb-
ruary 5 and 6. On each occasion, Conte was not available
and did not return DiMilta's calls.February 7, 1991, was the day of the election and DiMiltashowed up with the intention of voting. When she attempted
to cast her ballot, she was challenged by the Company's
election observer who stated that the grounds for the chal-
lenge was that DiMilta had been fired and would never be
recalled. This, in light of her previous conversations with
Conte and Boleslawaski came as quite a shock to DiMilta.On February 8, 1991, DiMilta sent a certified letter toBoleslawaski pursuant to which she requested reinstatement
and enclosed her doctor's notes indicating that she could re-
turn to work. She also attempted to call Conte on three or
four occasions during that week but received no response. In
early March 1991, DiMilta attempted to send another cer-
tified letter to the Company, but this was returned unopened.In September 1991, Rosemary Sheridan (the replacementbartender) left the Company and DiMilta went to the hotel
to fill out a new job application for that position. The Re-
spondent did not respond.The parties stipulated that during the period from July 1,1990, to September 28, 1993, there were 15 bartenders and
4 banquet and sales secretaries who were hired and/or termi-
nated. At no time after February 7, 1991, was any job of-
fered to Paulette DiMilta.6III. ANALYSISPursuant to Wright Line, 251 NLRB 1083 (1980), enfd.662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989
(1982), if the General Counsel makes out a prima facie
showing to support an inference that protected conduct was
a motivating factor in a discharge or any other adverse action
taken against an employee, the burden shifts to the employer
to demonstrate ``by a preponderance of the evidence that the
same action would have taken place even in the absence of
the protected conduct.''There is no question but that Mary Conte had substantialanimus against employees who supported the Union. The
credible testimony of Dale Walsh (a comanager) indicates
that Conte's response to the union organizing activity bor-
dered on being obsessive and that she expressed her desire
to discharge employees who supported the Union.The problem with DiMilta's case is that for the entire pe-riod that the Union was organizing except for a couple of
weeks before the election, she had neither been working at
the hotel nor around its premises.Nevertheless, only a short time before the election wasscheduled to be held, DiMilta asked for her job back and on
her arrival at the hotel lobby on January 23, 1991, openly
expressed her hopes of returning to work and expressed her
support for the Union. Given this event, it is quite conceiv-
able that with a close election anticipated by the Company,
Conte, who had earlier assured DiMilta of being rehired, de-
cided to change her mind and eliminate DiMilta from the
roster of eligible voters, thereby eliminating a yes vote for
the Union.The Respondent asserts that DiMilta quit her employmentand that as of February 1991, there was no position open for
her.In my opinion, the evidence shows that DiMilta clearly didnot quit her employment. Additionally, while there may not
have been a position immediately open to DiMilta when she
indicated that she was ready to return to work, the evidence
shows that Conte, no later than February 7, 1991, had made
up her mind to refuse to reinstate DiMilta either to her old
job as bartender or to any other job that she was qualified 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7In compliance, in order to determine a date when a positionwould have been available to DiMilta, inquiry could be made of
Rosemary Sheridan as to whether she was originally hired on a tem-
porary or permanent basis. Also, inquiry might be made as to wheth-
er and when any job openings occurred for secretarial positions in
the banquet sales department.8If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.to do. As such, there was a de facto discharge of DiMiltain February 1991 when the Company simply ignored her re-
quests and inquiries about being reemployed.The person who made the decision not to reinstate DiMiltawas Mary Conte. As she was not available to testify, her evi-
dence was presented in the form of three affidavits which shehad given during the investigation. In my opinion, an exam-
ination of the reasons she asserted for not reinstating DiMilta
were contradictory, were contrary to the other evidence in
this case, and can only be construed as pretextual.In her affidavit dated March 1, 1991, Conte acknowledgedthat as of July or August 1990, she intended to rehire
DiMilta. She also acknowledged that as late as January 1991,
she made an appointment for DiMilta to come to the hotel
to talk about reinstatement. As noted above, that appointment
for January 23, 1991, was not kept because Conte's father
died. In this affidavit, Conte asserts that (1) she never heard
from DiMilta after January 23; (2) that DiMilta was never
formally fired; and (3) that DiMilta could apply if there was
another opening as she was a good worker who worked at
the hotel for a long time.Conte's September 19, 1991 affidavit tells a completelydifferent story. Here, Conte concedes that DiMilta's separa-
tion record states that DiMilta would not be rehired. Accord-
ing to Conte, the reason for this notation was ``because it is
my policy for this hotel (which) has a bad track record for
rehiring employees in that they do not always show up for
work or there are other problems.'' Conte states that the rea-
son DiMilta was not recalled when a bartender position be-
came open (Sheridan left) was because of her policy never
to rehire employees who leave or are discharged, except for
people on leaves of absence.The evidence shows that the Company has never had apolicy of not recalling employees who have either left or
even who have been discharged. This was acknowledged by
Respondent's witnesses Eugene Boleslawaski, Donna
McLean, and Virginia Armour. Indeed Conte's statement in
her second affidavit is directly contradicted by her first affi-
davit which stated that as of the summer of 1990, she in-
tended to rehire DiMilta. Thus, the reason stated by Conte
in her September 1991 affidavit for her refusal to recall
DiMilta is demonstrably false.The fact is that as of the summer of 1990 and even byJanuary 1991, Conte was ready and willing to reinstate
DiMilta, if not immediately, then to the next available posi-
tion. By February 7, 1991, Conte changed her mind so that
she now was unwilling to even acknowledge DiMilta's calls
or letters. As the only intervening event was DiMilta's visit
to the premises on January 23, 1991, and her openly an-
nounced support for the Union on that occasion, it is reason-
able to conclude that Conte, facing a close election, decided
to eliminate DiMilta as a prounion voter by claiming that she
was no longer employed and had no reasonable expectancy
of return. I therefore conclude that by deciding not to recall
DiMilta, the Respondent violated Section 8(a)(1) and (3) of
the Act.CONCLUSIONSOF
LAW1. By refusing to reinstate or offer to reinstate PauletteDiMilta because of her support for the Union, the Company
has violated Section 8(a)(1) and (3) of the Act.2. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent, having discriminatorily refused to rein-state employee Paulette DiMilta, must offer her reinstatement
and make her whole for any loss of earnings and other bene-fits, computed on a quarterly basis from such time as a posi-
tion would have been available to her,7to the date of a prop-er offer of reinstatement, less any net interim earnings, as
prescribed in F.W. Woolworth Co.
, 90 NLRB 289 (1950),plus interest as computed in New Horizons for the Retarded,283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended8ORDERThe Respondent, Thalbo Corporation and G.B. MotelManagement d/b/a Ramada Inn Newburgh, Newburgh, New
York, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to recall, reinstate, rehire, or otherwise dis-criminating against any employees because of their union ac-
tivities or support.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Paulette DiMilta immediate and full reinstate-ment to her former job or, if that job no longer exists, to a
substantially equivalent position, without prejudice to her se-
niority or any other rights or privileges previously enjoyed,
and make her whole for any loss of earnings and other bene-
fits suffered as a result of the discrimination against her in
the manner set forth in the remedy section of the decision.(b) Remove from its files any reference to the unlawful re-fusal to reinstate Paulette DiMilta and notify her, in writing,
that this has been done and that the action will not be used
against her in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order. 371RAMADA INN NEWBURGH9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(d) Post at its facility in Newburgh, New York, copies ofthe attached notice marked ``Appendix.''9Copies of the no-tice, on forms provided by the Regional Director for Region
2 after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
on receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
refuse to recall, reinstate, rehire, or other-wise discriminate against any employees because of their
union activities or support.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
offer Paulette DiMilta immediate and full rein-statement to her former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice to
her seniority or any other rights or privileges previously en-
joyed, and make her whole for any loss of earnings and other
benefits suffered as a result of the discrimination against her.WEWILL
remove from our files any reference to the un-lawful refusal to reinstate Paulette DiMilta and notify her, in
writing, that this has been done and that such action will not
be used against her in any way.THALBOCORPORATIONAND
G.B. MOTELMANAGEMENTD
/B/ARAMADAINNNEW-BURGH